Name: Commission Regulation (EEC) No 735/91 of 19 March 1991 determining for the period 1 March to 30 June 1991 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 and amended Regulation (EEC) No 1835/90
 Type: Regulation
 Subject Matter: overseas countries and territories;  food technology;  beverages and sugar
 Date Published: nan

 No L 80/ 1127. 3 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 735/91 of 19 March 1991 determining for the period 1 March to 30 June 1991 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid . referred to in Council Regulation (EEC) No 2225/86 and amended Regulation / (EEC) No 1835/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 305/91 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for raw sugar produced in the French overseas departments and refined in a refinery situated in the European regions of the Commu ­ nity within the limits of the quantities to be determined according to the regions of destination in question and separately according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; whereas in a first stage quan ­ tities were fixed by Commission Regulation (EEC) No 1 835/90 (4) on the basis of a forward estimate covering the period 1 July 1990 to 28 February 1991 ; Whereas the final production of the French overseas department of Reunion and the quantities available for refining are now known ; whereas the latter quantities which may qualify for this refining aid are accordingly to be determined for the remainder of the 1990/91 market ­ ing year ; whereas the production of raw sugar in the French overseas departments and the quantities available for refining have been significantly reduced ; whereas, in order to rectify the supplies to the various Community refineries, the quantities determined for the period July 1990 to February 1991 by Regulation (EEC) No 1835/90 should consequently be revised ; whereas problems asso ­ ciated with the scheduling of vessel loading have resulted in an additional quantity of 1 000 tonnes being refined in French refineries over and above the quantity initially foreseen ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No 2225/86 shall be fixed for the period 1 March to 30 June 1991 in accordance with Annex I hereto . Article 2 The Annex to Regulation (EEC) No 1835/90 shall be replaced by the Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1991 with the exception of Article 2 which shall apply with effect from 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p . 4. 0 OJ No L 37, 9 . 2. 1991 , p. 1 . (3) OJ No L 194, 17. 7. 1986, p. 7. 0 OJ No L 168, 30. 6. 1990, p . 1 . No L 80/ 12 Official Journal of the European Communities 27. 3 . 91 ANNEX I Quantities of raw cane sugar, expressed in 1 000 tonnes of white sugar : Period from 1 March to 30 June 1991 Originating from the French overseas departments For refining In metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 0 0 0 0 2. Guadeloupe and Martinique 43 0 0 0 ANNEX II Quantities of raw cane sugar, expressed in 1 000 tonnes of white sugar : Period from 1 July 1990 to 28 February 1991 Originating from the French overseas departments For refining In metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 160 0 0 0 2. Guadeloupe and Martinique 1 0 0 0